DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0098933 (hereinafter “Opuszko”), and further in view of United States Patent Application Publication No. US Regarding claims 1 and 12 	Opuszko teaches a shrink film comprising a skin layer and a base layer which is useful for shrink sleeve applications (abstract). Opuszko teaches examples of combinations of layer orientations in the multilayered shrink film includes a skin layer (A)/base layer (B)/skin layer (A) (paragraph [0012]). This orientation corresponds to a first skin layer (A)/a core layer (B)/a second skin layer (A) structure, which corresponds to the claimed feature requiring a first skin layer, a second skin layer, and a core layer between the first skin layer and the second skin layer.   	Opuszko teaches the base layer (core layer) may comprise ethylene copolymers, including ethylene/unsaturated ester copolymers (paragraphs [0049] and [0050]).  Opuszko teaches the ethylene/unsaturated ester copolymer includes monomers of: (1) ethylene; and (2) alkyl esters of acrylic or methacrylic acid (collectively, "alkyl (meth)acrylate"), such as n-butyl acrylate (paragraphs [0053] and [0055]), which corresponds to the core layer comprising a copolymer of ethylene and butyl acrylate.	In addition, Opuszko teaches the shrink film is a label (abstract, paragraphs [0002] and [0007]), which infers a label having a length, a width, and a thickness dimension. 	Opuszko does not explicitly teach the first skin layer and the second skin layer each comprise a cyclic olefin copolymer (COC) and a linear low density polyethylene. 	Grefenstein teaches a multilayer film with ink-printable skin layers bonded to a base or core layer, where the skin layers are stiff and die cuttable (abstract).  Regarding claim 3 	In addition, Opuszko teaches the base layer (core layer) may comprise COC in an amount ranging from 5-15 wt% (paragraph [0045]), which falls within the claimed range.
Regarding claim 4
	In addition, Grefenstein teaches the LLDPE in the skin layers is present in an amount of less than 5 wt% (paragraph [0030]), which falls within the claimed range.

Regarding claims 5 and 6 	In addition, Grefenstein teaches LLDPE has a linear structure (is a straight low density polyethylene) and is a copolymer of ethylene with one or more alpha-olefins, including butene, hexene, octene (1-octene), or the like (paragraph [0029]).  The aforementioned alpha-olefins of butene, hexene, and octene corresponds to the claimed alpha-olefin having 3 to 20 carbon atoms.
 	Regarding the melting temperature of the linear low density polyethylene, although the prior art does not explicitly disclose the linear low density polyethylene has a melting temperature in the range of 120 to 125°C and/or a melt index of 1.9 to 2.1, the claimed properties are deemed to naturally flow from the prior art because the Grefenstein reference teaches a chemical composition which is identical as the claimed In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claim 11 	Regarding the shrinking properties of the multilayer film, although the prior art does not explicitly disclose a shrink force in the orientation direction of the multilayer film during heating at temperatures between 60 and 98°C of less than 10 N/15mm, the claimed properties are deemed to naturally flow from the structure in the prior art because the combination of Opuszko and Grefenstein teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Opuszko and Grefenstein as applied to claim 1 above, in view of a pamphlet titled “LOTRYL® 17BA04: Ethylene – Butyl Acrylate copolymer” by Arkema (hereinafter “Arkema”), and further in view of United States Patent Application Publication No. US 2002/0061375 (hereinafter “Cartledge”).Regarding claim 2	The limitations for claim 1 have been set forth above.  In addition, Opuszko does .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Opuszko and Grefenstein as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2003/0148132 (hereinafter “Schwinn”), as further evidenced by a pamphlet titled “Elastomeric Materials” by Tampere University of Technology (hereinafter “NPL”).Regarding claim 7 	The limitations for claim 1 have been set forth above.  In addition, the combination of Opuszko and Grefenstein does not explicitly teach at least one of the first skin layer and the second skin layer further comprises a plasticizer. 	Schwinn teaches a multilayer film comprising a core layer and outer top layers (abstract).  Schwinn teaches the outer layers can be made of materials which seal at low temperatures to provide a sealing mechanism to the container it is attached, without the use of an additional adhesive (paragraph [0019]).  Schwinn teaches the top layers which facilitate the improved sealing are preferably made of an ethylene vinyl acetate copolymer (EVA) with a vinyl acetate content of 25 to 40 wt% (paragraph [0024]).  According to NPL, EVA polymer has rubbery properties (is a polyolefin elastomer) when the vinyl acetate content is 40 to 60 wt% (page 47).  Therefore, since the vinyl acetate content of the EVA, as taught by Schwinn, overlaps the vinyl acetate content disclosed by NPL, the EVA of Schwinn is considered to include an embodiment where the EVA 16 (Opuszko – Figure 1).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Opuszko and Grefenstein as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2004/0033349 (hereinafter “Henderson”).Regarding claims 8 and 9 	The limitations for claim 1 have been set forth above.  In addition, the combination of Opuszko and Grefenstein does not explicitly teach at least one of the first skin layer and the second skin layer comprises either: (1) a polyolefin elastomer having a density in the range of 0.863 to 0.867 g/cm3, or having a melt flow rate of 8.0 g/10 min; or (2) a polyolefin elastomer in an amount of 30 wt% or less, wherein the polyolefin elastomer is a copolymer of propylene and ethylene having a molecular weight distribution in the range of 2 to 3, a melt flow rate in the range of 2 to 25 g/10 min, a density in the range of 0.858 to 0.888 g/cm3, a comonomer content in the range of 5 to 15 wt%, a glass transition temperature in the range of -15 to -35°C, a melting 3 alpha olefin (a copolymer of propylene and ethylene) with a comonomer content in the range of 5-32 mol% (paragraph [0044]).  It is noted this percentage from Henderson is on a mole basis, where the claim has a weight basis.  It would have merely required routine skill in the art to determine an appropriate weight percentage given the mole percentage taught by Henderson, and due to its somewhat broader range in combination with the similar molecular weights for ethylene and propylene monomers, the mol% range taught above is considered to at least overlap the claimed range, thereby establishing a prima facie .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Opuszko and Grefenstein as applied to claim 1 above, and further in view of United States Patent Number 4,034,131 (hereinafter “Rhoads”).Regarding claim 10 	The limitations for claim 1 have been set forth above.  In addition, Opuszko teaches the film may have a total thickness ranging from 1-15 mils (25.4 to 381 µm) (paragraph [0009]), which overlaps the claimed range, establishing a prima facie case of obviousness.  Opuszko teaches the film is monoaxially oriented by stretching (paragraph [0091]). 	The use of product-by-process limitations has been noted in claim 35, for example, "[the multilayer film] comprising an average thickness in the range of 20 to 60 micrometers after monoaxially stretched in the range of 4 to 7 times".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP §2113.   	Opuszko does not explicitly teach the multilayered film is slitted. 	Rhoads teaches a heat shrinkable sheet or film as a packaging material around a container, such as a bottle or jar (column 1, lines 14-18, 23-25 and 28-32).  Rhoads teaches the heat shrinkable sheet or film is first prepared which is appropriately cut and .
Response to Arguments
Applicant’s arguments, see page 7, filed 14 July 2021, with respect to the rejection of claims 7 and 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 7 and 9 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive. 	The applicant argued (1) the combination of Opuszko and Grefenstein does not teach the limitation requiring at least one of the fires comprise COC in an amount of 90 wt% or more because Opuszko teaches the use of a polyester and the Young’s modulus needs to be at least 60,000 psi in order to withstand the expected handling and use conditions.  The applicant also inquired (2) why a person having ordinary skill in the art would modify the skin layers of Opuszko with the materials disclosed by Grefenstein.  Regarding item (1), this argument is not commensurate in scope with the rejection of In re Pearson, 181 USPQ 641 (CCPA 1974).  Regarding item (2), the reason for why a person having ordinary skill in the art would make the modification to Opuszko by Grefenstein is clearly stated in the rejection of record, where Grefenstein provides sufficient motivation for why a person having ordinary skill in the art would make such a modification.  In summary, Grefenstein teaches the skin layers being made from their materials yields a film which exhibits superior die cuttability, ink printability, and ease of dispensability of the film. 	The applicant argued Grefenstein fails to teach at least one of the skin layers comprising COC in an amount of 90 wt% or more because Grefenstein teaches (in paragraph [0039]) that the amount of COC used can be from 1-50 wt%, with a preferred amount being 5-15 wt%, where nothing in Grefenstein provides the skilled person with any motivation to include at least 90 wt% of a COC.  The examiner respectfully preferred range of 1-50 wt% is considered relevant within an embodiment where a number of additional polymers are used in the skin layer(s). 	The remaining arguments presented by the applicant, which reference the dependent claims in the other rejections, have been considered but fail to overcome rejection of claim 1 which relies upon the combination of Opuszko and Grefenstein, as discussed above.  Therefore, the rejections of claims 2 and 7-10 are also considered to .
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783